Title: To Thomas Jefferson from Anonymous, 3 January 1809
From: Anonymous
To: Jefferson, Thomas


                  
                     Worthy and 
                        
                        mutch Esteem’d Sir 
                     
                     Alexandria January the 3 1809
                  
                  I Flatter myself you will pardon The very great liberty; I take in addressing A few Lines to you; as nothing but dire Necessity, and the Renown generosity of your Character Should ever have compelled me to Sutch A Step; the very Idea of Applying to you for pecuniary asistance; harrows my Soul; I am at A loss for words to express my Feelings on the occation; my hand trembles my pulce throbs and I am almost tempted to throw by my pen; but as Some excuse for my troubling you Suffer me (if you will condesend to read it) to give you the outlines of my past life; to be brief I was born In Virginia of respectable parents And Nurse’d in the lap of affluence; I lost my Father at A very early age; in consequence of which my Education was very inferior to that of my Elder Sisters; daughters of my Mother By A former Husband; but however as I grew up if I was not accustom’ed to all the Superfluityes, at least I was to all the Comforts of life; at the age of fourteen it pleased the divine disposer of all Events to rob me of my other Surviveing parent; then Behold me an Orphan, dependent on A vast Number of relations; and never was an Orphan Blessed with kinder, but Still my proud heart Sighed to be Independent, which caused me to Marry very young to A Sea Captn and come with him to live in Alexandria true I did not live In the Stile I had been accustome’d to but Still I was content I wanted for nothing I never wished for riches and could with truith Apply the following lines to my Self—
                  The highest wish I ever formed has been,—
                  just to be placed above the reach of want,—
                  In the blest medium between Shining State,—
                  And the hard griping hand of penury.—
                  Enough for this and if I have to Spare,—
                  A little for my Suffering fellow creatures—
                  I Shall have reached the height of my Abition.—
                  Pardon dear Sir this short digression and I will hasten to A conclusion for three or four years my husband Continued constantly to go to Sea; I was grieved to part with him but know he was compeled to go for A Livelihood, I was Situated in that manner when the Embargo took place and of course he was thrown out of imployment; the Butcher Supplyed us with meat the Flower Merchants with Flower, in Short every one knew the honest upright heart of my husband; feared not to trust him; Saying at the time pay me when you get imployment; About Six months ago he had an offer of running A Vessel on Shores from this to Norfolk and gladly excepted it; but alass As Soon as he could Step his foot on the Shore he was Sorounded all crying you have got Imployment pay me A little and pay me A little Great god it was but A little he could possible make; I found we must want  I wrote Notes and Sent to Beg for Needle work and when I could get it I would not be content with working all day; but many A night have not lain my head on the pillow untill I have thought it would Burst with pain, but Oh Sir how true I have found the words I have Somewhere read of at Last how Small A portion of the worlds wealth falls to the lot of the humble Industrous Female who by continued Labour can Scarce gain Sufficient to Supply, with the coarcest food the wants of nature or to Shield with decent Cloathing her limbs from the inclemency of the weather; about four weeks ago my husband return,d home with A high fever those that he owed had procure,d A load for him to take away; he was ill; I begged, I entreated him not to go but Stay and have the avise of A Doctor But all in vain; I saw him depart the picture of death And Still I retain my Sensas if he returns Alive too Sertin he will be ill the balance of the winter, those that formerly gave me work now say the times is So hard they must do their work themselves and I am reduced to want the common Nesararys of life; will what I have Said cause your generous heart to give me any Asistance their is not that person in Existance; except yourSelf that I would aply to; but their is one thing I have to Say I fear you will disapprove of; that is I do not intend to put my name to this letter; consider dear Sir Should It fall into less worthy hands than yours; it is not from you; but the Cruel misjudgeing world; that considers Poverty as A crime instead of A misfortune; that I wish to  hide it; could I bear to be pointed   A petitioner of Charity; no I feel that I could  No Sir I Beg I intreat as you value the peace of A fellow mortal that you will let what I have Said find A Soft repository in your Bosom; I feel Convinced it will; for I never can be deceive,d in that Charactor that I always considered as the Model of perfection; Should you favour me with one line and express the Most distant hint I will Amediately inform you of My Father and Husband Name but untill then I shall keep it A Secret; what I have written is Simple matter of Facts Should you doubt one word I beg you will not Spend A Secont thought upon it; I can but Suffer a little while longer, and then Shall be at rest; but on the Contrary if you think me deserving of any Assistance, however Small; my prayers Shall assend to the throne of grace for your happeness here and hereafter; and my most ardent wish would be; to throw my Self at your feet and their if I could find words; pour out my thanks for your kindness for I Should not feel humbled at receiving A Favour from you, but from any Other person Perish the I die; I almost feer you will not condesend to read So mutch as I have wrote; but Beleive me Sir to Be with due respect your Most Obt Servant to Command.
                  
                     Should you Sir think propper to favour Me with A line please to direct to Eliza Ann Pollard and it will come Safte to my hands
                  
               